Citation Nr: 1219159	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO. 07-36 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a lumbar spine disorder, to include as secondary to the Veteran's service-connected knee disabilities. 

2. Entitlement to service connection for an arthritic disorder affecting all joints (multiple joint disorder), to include as secondary to the Veteran's service-connected knee disabilities. 

3. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right knee (right knee disability). 

4. Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the left knee (left knee disability). 

5. Entitlement to an increased rating for tendonitis of the right ankle, currently evaluated as 10 percent disabling (right ankle disability). 

6. Entitlement to an increased rating for tendonitis of the left ankle, currently evaluated as 10 percent disabling (left ankle disability). 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to August 1974, and May 1977 to September 1977. She also served various periods of active and inactive duty for training (ACDUTRA and INACTDUTRA), including ACDUTRA from July 1994 to August 1994. 

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida. The appeal was remanded for additional development in September 2009.  The remand asked the RO/Appeals Management Center (AMC), to undertake multiple tasks in order to comply with VA's duties to assist and provide proper notice to the Veteran.  Several of these tasks were complete, however; several were not.  As additional development is required before a final decision can be rendered by the Board, the appeal is REMANDED to the RO via the AMC, in Washington, DC. VA will notify the Veteran if further action is required.


REMAND
Knees and Ankles
The Veteran was scheduled for a VA examination for her service-connected knee disabilities and service-connected ankle disabilities in February 2010. The examiner failed to discuss the Veteran's lay statements and to provide an adequate discussion of the functional impacts of the Veteran's disability, as required by Mitchell v. Shinseki, 25 Veteran. App. 32 (2011) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  Specifically, the examiner failed to address any range-of-motion loss specifically due to pain and any functional loss during flare-ups, the examination lacks sufficient detail necessary for a disability rating.  

Additionally, the Board notes that the Veteran has Parkinson's disease. The evidence of record, including the February 2010 examination report, reflects that some of the symptoms of this disease may overlap with the symptoms of her service-connected knee and ankle disabilities. In Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102, reasonable doubt on any issue must be resolved in the Veteran's favor, and signs and symptoms be attributed to the service-connected condition. As such, a VA examination is required to determine whether any knee or ankle symptoms are clearly attributable to the Veteran's Parkinson's disease. 

Back and Multiple Joint Disorders
In its September 2009 remand instructions, the Board ordered the RO/AMC to obtain a VA examination for the back disorder and joint disorder. For unknown reasons, a VA medical opinion without an examination was obtained. The VA examiner did not discuss the Veteran's lay statements linking these disorders to his service-connected disabilities. The VA examiner did not discuss the Veteran's multiple joint disorder until an addendum was requested.  In both the June 2011 opinion, and in the addendum of July 2011, the VA examiner failed to provide a clear opinion or a detailed rationale for the opinions. A new examination should be scheduled. McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Stegall v. West, 11 Vet. App. 268 (1998). 

A December 2011 informational letter to the Veteran from the Board was returned to sender and marked "Not Deliverable as Addressed." The address on the letter was used in prior mailings. The Veteran should be contacted in an attempt to determine her current address.  VA hospital records may also show a change of address.  

In November 2009, the Veteran told a VA provider that she was seeing a chiropractor. An attempt should be made to obtain complete records from any chiropractor who treated the Veteran.

The RO/AMC should assure that current and complete VA treatment records are associated with the claims file, including any treatment records from Dr. Jordan or Dr. Nelson who appear to be VA physicians. See Authorization Forms (Oct. 2009).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and her representative via telephone and determine her current mailing address.

2. Obtain and associate with the claims file all VA treatment and hospital (or other medical) records from May 2010 forward.  If there are any separately filed records from Dr. Jordan or Dr. Nelson, associate these with the record.  

3. Ask the Veteran to identify any chiropractor who has treated her. If the Veteran responds, obtain and associate with the claims file all treatment records from that provider. Evidence of attempts to obtain these records should be associated with the claims file.

4. Afford the Veteran a VA examination to ascertain the nature and etiology of her (a) multiple joint disorder (note the bilateral hip and left shoulder degenerative joint disease were diagnosed in the VA examination addendum of July 2011), and (b) back disorder. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file.

Multiple Joint Disorder
The examiner should:
* Conduct a complete history and physical.
* Assign all relevant diagnose and discuss previously-assigned diagnoses. See, e.g., VA Medical Recs. (June 2004 (arthralgia); Dec. 2007 (fibromyalgia and osteoarthritis); July 2008 (osteopenia); and Jan. 2010 (rheumatoid arthritis)).
* Comment on the impact of the Veteran's non-service-connected Parkinson's Disease on any joint disorder.
* Discuss the Veteran's lay statements in detail, including her statements that the pain in her joints is due to use of the walker for her service-connected knee and ankle disabilities. See Hearing Transcript at 24.
The examiner should answer the following questions:
* Is it at least as likely as not (50/50 probability) that any diagnosed multiple joint disorder had its onset during service?
* Is it at least as likely as not (50/50 probability) that any diagnosed multiple joint disorder is related to an August 1994 in-service injury wherein the Veteran jumped from a truck?
* Is it at least as likely as not (50/50 probability) that any diagnosed multiple joint disorder began in service and has been continuous since service?
* Is it at least as likely as not (50/50 probability) that any diagnosed multiple joint disorder is secondary to or aggravated by any of her service connected disabilities, including the arthritic conditions of the ankles and knees?

Back Disorder
The examiner should:
* Conduct a complete history and physical and assign all relevant diagnoses. 
* Comment on the Veteran's treatment for lumbar strain in February 1982, October 1986 (noted in service treatment records).
* Discuss the Veteran's lay statements in detail, including her statements that the pain in her back is due to use of the walker for her service-connected knee and ankle disabilities. See Hearing Transcript at 24.
The examiner should answer the following questions:
* Is it at least as likely as not (50/50 probability) that a back disorder had its onset during service?
* Is it at least as likely as not (50/50 probability) that any diagnosed multiple joint disorder is related to an August 1994 in-service injury wherein the Veteran jumped from a truck?
* Is it at least as likely as not (50/50 probability) that a back disorder began in service and has been continuous since service?
* Is it at least as likely as not (50/50 probability) that a back disorder is secondary to or aggravated by any of her service connected disabilities, including the arthritic conditions of the ankles and knees?

The Veteran's claims folder must be reviewed by the examiner.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file. The rationale for any opinion offered should be provided.

5. Afford the Veteran a VA examination to ascertain the current severity of: (a) right knee degenerative joint disease; (b) left knee degenerative joint disease; (c) right ankle tendonitis; (d) left ankle tendonitis. Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The examiner is requested to review all pertinent records associated with the claims file.

The examiner should identify and completely describe all current symptomatology. The examiner should discuss the Veteran's lay reports of pain and flare-ups. See, e.g., Hearing Transcript (Nov. 2008) at 5-12. The examiner should note whether these lay reports are consistent with the facts and medical principles involved.

The examiner should include ranges of motion for the (a) right knee; (b) left knee; (c) right ankle; and (d) left ankle With regard to range of motion:

* Note any range of motion loss that is specifically attributable to pain.
* Note any additional functional loss with repetition.
* Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.
* Note whether pain affects the normal working movement of the joint, including any decreased movement, strength, speed, or endurance.
* Note any excess fatigability; incoordination; and pain on movement.
* State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

The examiner should, where possible, distinguish the symptoms of the service-connected knee and ankle disabilities from those of the non-service-connected Parkinson's disease. This includes discussing the Veteran's limited mobility and range of motion in her knees and ankles. If the examiner finds that the symptoms are indistinguishable, the examiner should explain his/her reasoning.

Discuss whether the Veteran's service-connected disabilities ((a) right knee degenerative joint disease; (b) left knee degenerative joint disease; (c) right ankle tendonitis; (d) left ankle tendonitis y) would affect the Veteran's ability to obtain and maintain substantially gainful employment, given his education and work history.

The Veteran's claims folder must be reviewed by the examiner.

The VA examiner should provide a rationale for any opinion expressed and reconcile that opinion with all evidence of record, including the lay evidence of record as well as the treatment records and VA examinations reports contained in the claims file. The rationale for any opinion offered should be provided.

6. After all of the above actions have been completed, readjudicate the Veteran's claims. If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).


